Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. The applicant asserts that *636he was convicted in the Circuit Court for Wicomico County of breaking and entering and larceny and sentenced to a total of four and a half years. He contends that the sentences amounted to double jeopardy, apparently on the grounds that the offenses were charged in separate counts of the same indictment, and that the trial court struck out the first sentence of five years and resentenced him to lesser terms for the various offenses.
The short answer to these contentions is that a claim of double jeopardy cannot be raised on habeas corpus. Spence v. Warden, 204 Md. 661; Zimmerman v. Warden, 201 Md. 645; Bowie v. Warden, 201 Md. 648; Bowen v. Warden, 201 Md. 649; Brown v. Sheriff, 200 Md. 663; Carroll v. Warden, 197 Md. 685.

Application denied, with costs.